***********
1. The Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Berger and the briefs and oral arguments before the Full Commission. The appealing party has shown good grounds to reconsider the imposition of sanctions.
2. And it appearing to the Commission that defendant did not willfully fail to comply with a Commission order or rule and that therefore the imposition of sanctions was not appropriate.
3. Therefore, the Full Commission VACATES the June 12, 2003 Opinion and Award by Deputy Commissioner Berger.
This the ___ day of December 2003.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/_______________ DIANNE C. SELLERS COMMISSIONER
  S/_____________ PAMELA T. YOUNG COMMISSIONER
LKM/kjd